Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendment to require boron-doped monocrystalline silicon in the first silicon layer overcomes the prior art as presented, necessitating a new grounds of rejection as modified Smith fails to disclose the feature. However, Applicant’s arguments filed May 24, 2022 may pertain to the new grounds of rejection and as such, are addressed below. 

Regarding Claim 1, Applicant argues that the prior art fails to disclose a silicon dioxide layer and an interlayer chemically bonded to the silicon dioxide layer wherein the interlayer comprises carbon”. Applicant does not address the rejection on record but simply states Smith discloses a first dielectric, a second dielectric and Dube discloses a capping layer. Applicant fails to point to any deficiency in the prior art but instead makes a conclusory statement regarding the prior art without consideration of the rejection on record. It is unclear which feature Applicant contends is missing from the prior art as clearly stated in the previous action, modified Smith discloses both the silicon dioxide layer and the interlayer chemically bonded thereto wherein the interlayer comprises carbon. In order to rebut the proper prima facie obviousness determination on record, Applicant must provide evidence or argument supporting the position that the prior art is deficient. A merely conclusory statement without more cannot be found persuasive. 

Applicant then makes the general statement that Claim 7 is allowable because of “their additionally recited features” but provides no evidence or argument to support this contention. Examiner presented a proper prima facie obviousness determination on record and therefore, the burden is on Applicant to rebut the determination using evidence or support. Applicant’s merely conclusory statement that the “additionally recited features” of Claim 7 are allowable is not sufficient. 

Applicant makes the generic statement that Claims 21-24 are allowable by virtue of “their additionally recited features” without more. Conclusory statements without support or evidence are not sufficient to rebut the Office’s determination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150280031 by Smith in view of US 20190148131 by Dube et al (hereinafter Dube) and US 20130042912 by Kurihara et al (hereinafter Kurihara). 

Regarding Claim 1, Smith discloses a solar cell comprising a silicon layer (210 Fig. 9 [0036] teaching the claimed “a silicon layer”) having a silicon oxide dielectric layer disposed directly thereon (220 Fig. 9 [0038] teaching the claimed “a silicon oxide dielectric layer”), a interlayer directly on the dielectric layer for reducing surface recombination ([0033] teaching the claimed “an interlayer”) and a second, polycrystalline silicon layer (230 Fig. 9 [0040] teaching the claimed “and a polycrystalline silicon layer”). 

  Smith fails to disclose the dielectric layer is bonded to a functional group in the interlayer. 

However, Dube discloses 1-trimethylsilyl pyrrolidine is a known passivating surface layer over silicon oxide resulting in the trimethylsilyl bonding with the surface of the silicon oxide dielectric ([0036] (teaching the claimed “the interlayer chemically bonded to the silicon dioxide layer, wherein the interlayer comprises nitrogen and carbon”). 

Therefore, a skilled artisan would recognize 1-trimethylsilyl pyrrolidine can be used to passivate the silicon dioxide tunnel layer in Smith’s solar cell, as taught by Dube, because the selection of a known material based on its suitability for its intended use, in this case a passivating layer for silicon oxide, supports a prima facie obviousness determination (see MPEP 2144.07).

Modified Smith discloses the substrate may be p-type ([0037]) but fails to disclose the substrate is monocrystalline and boron doped. 

However, Kurihara discloses boron is a routine and conventional dopant for p-type conductivity in silicon substrates for solar cells and that monocrystalline in a routine and conventional type of silicon for use in such substrates ([0206] teaching the claimed “boron-doped monocrystalline silicon”). 

Routine and conventional materials such as those disclosed by Kurihara would be obvious to use in modified Smith’s cell, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding the claimed functionality of the device, i.e. the claimed “the device is characterized by a contact resistivity of less than about 38 m.OMEGA.-cm.sup.2 and the device is characterized by reduced amounts of separation of the polycrystalline silicon layer from the dielectric layer after annealing at about 850 degree C when compared to an equivalent device fabricated without the interlayer”, as the instant claims are directed to the structure of the device and not the function thereof, functionality is given limited patentable weight only as it affects the resulting structure of the device. Here, the functionality is clearly a result of the interlayer, as expressly set forth in the claim, and as such, because modified Smith discloses the same materials in the same configuration within a solar cell, it is the Office’s position modified Smith’s cell would exhibit the same properties/functionality. See MPEP 2114. If it is Applicant’s position modified Smith would not in fact disclose the same functionality, evidence is needed to refute the Office’s determination.  

Regarding Claim 7, modified Smith discloses the same materials in the same configuration as set forth in the instant and as such, it is the Office’s position modified Smith’s cell would exhibit the same contact resistivity, reading on the claimed “wherein the device has a contact resistivity of approximately 5 m.OMEGA.-cm.sup.2”. If it is Applicant’s position this resistivity would not occur, evidence is needed to refute the Office’s determination.  

Regarding Claims 21-24, the claims are directed to product-by-process limitations. Although product by process claims are limited by and defined by the process, patentability is based on the product itself. Modified Smith discloses the same structural components, i.e. a polycrystalline silicon layer and an interlayer comprising nitrogen and carbon being selected from trimethylsilyl (see instant [0048]), therefore it teaches the applicant's claimed limitation (See MPEP 2113). 
 
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721